Appeal from a decision of the Workmen’s Compensation Board, filed January 16, 1975. Claimant, age 62, sustained a work related injury on November 19, 1971. When he returned for work on February 16, 1972, he applied for retirement and the application was accepted. The appellants contend that-claimant voluntarily removed himself from the labor market, while it is his contention that his employment was terminated because of injury. It is clear that claimant had a permanent partial disability. There is also substantial evidence to support the finding that claimant sought other employment and, in fact, did find limited part-time work. On this record the board’s determination must be sustained *931(Matter of Miller v Pan Amer. World Airways, 46 AD2d 718; Matter of Santry v Westinghouse Elec. Corp., 35 AD2d 1037). Decision affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.